Case: 18-12826    Date Filed: 02/26/2019   Page: 1 of 5


                                                               [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                              Nos. 18-12826; 18-12941
                               Non-Argument Calendar
                             ________________________

                     D.C. Docket Nos. 1:05-cr-00083-CC-LTW-1,
                                1:17-cr-00123-CC-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

versus

TRAVIS JENARD WILLIAMS,

                                                               Defendant-Appellant.

                             ________________________

                     Appeals from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                 (February 26, 2019)

Before WILSON, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         Travis Williams appeals his 48-month sentence for violating conditions of

his supervised release. On appeal, he argues that the district court erred by failing
              Case: 18-12826     Date Filed: 02/26/2019    Page: 2 of 5


to consult the Guidelines, failing to properly elicit objections, and imposing a

substantively unreasonable sentence. We disagree and affirm.

                                          I.

      Williams first argues that the district court failed to consult the United States

Sentencing Guidelines. “[D]istrict courts, while not bound to apply the Guidelines,

must consult those Guidelines and take them into account when sentencing.”

United States v. Crawford, 407 F.3d 1174, 1178 (11th Cir. 2005). This

“consultation requirement, at a minimum, obliges the district court to calculate

correctly the sentencing range prescribed by the Guidelines.” Id. (emphasis in

original). At the revocation of supervised release hearing, the district court asked

the government for the appropriate Guideline range. The government responded

with the Guideline range and its calculation for arriving at that range. The

government also provided the statutory maximum sentence. The district court

accepted the government’s calculation, with no objection from Williams. The

district court expressly noted that it “consider[ed] the sentence under both the

custody guideline range as well as the statutory maximum sentence.” Williams

does not dispute that the government’s calculation was correct, and Crawford does

not require the district court to independently calculate the Guideline range. See

id.




                                          2
               Case: 18-12826     Date Filed: 02/26/2019     Page: 3 of 5


                                           II.

      Second, Williams argues that, at the conclusion of his revocation hearing,

the district court failed to elicit “fully articulated objections” under United States v.

Jones, 899 F.2d 1097 (11th Cir. 1990), overruled on other grounds by United

States v. Morrill, 984 F.2d 1136 (11th Cir. 1993). We review Jones claims de

novo. Id. Under Jones, district courts must “elicit fully articulated objections,

following imposition of a sentence, to the court’s ultimate findings of fact and

conclusions of law.” 899 F.2d at 1102. Jones requires district courts to both

(1) “give the parties an opportunity not only to resolve the objections contained in

the addendum, but also . . . to object to the district court’s ultimate findings of fact

and conclusions of law”; and (2), if an objection is made, “elicit from counsel an

articulation of the grounds on which the objection is based.” Id. The district

court’s inquiry is insufficient when the court’s questions, along with defense

counsel’s responses, do not indicate that defense counsel understood the court to be

eliciting objections. See United States v. Campbell, 473 F.3d 1345, 1348 (11th Cir.

2007) (noting that we have held questions such as “is there anything further?” or

“anything else?” insufficient).

      The district court did not violate Jones. After imposing Williams’s sentence,

the district court stated that it “wishe[d] to hear from both the defendant and his

attorney as to whether or not they oppose the sentence imposed.” This was meant

                                            3
              Case: 18-12826     Date Filed: 02/26/2019    Page: 4 of 5


to elicit objections, which Williams’s attorney understood and offered. Williams’s

attorney promptly objected to the substantive reasonableness of the sentence. This

objection indicates that Williams’s counsel understood the court to be eliciting

objections. This elicitation is sufficient under Jones. See id.

                                         III.

      Williams next argues his sentence is substantively unreasonable because it is

longer than necessary to satisfy the purposes of the Guidelines. Specifically,

Williams argues that his history of mental illness and the time he already served in

state and federal custody justify a shorter sentence. Upon revocation of supervised

release, the district court must impose a substantively reasonable sentence. United

States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). The party challenging

the sentence bears the burden to show that it is unreasonable. United States v.

Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). We will only vacate a sentence if we

are convinced it is outside the reasonable range of sentences for a given case.

United States v. Irey, 612 F.3d 1160, 1189–90 (11th Cir. 2010) (en banc).

      Under 18 U.S.C. § 3583(e), after finding that a defendant has violated a

condition of supervised release, a district court may revoke the term of supervised

release and impose a term of imprisonment after considering: (1) the nature and

circumstances of the offense; (2) the history and characteristics of the defendant;

(3) the need for deterrence; (4) the need to protect the public; (5) the Sentencing

                                          4
              Case: 18-12826     Date Filed: 02/26/2019    Page: 5 of 5


Guidelines and policy statements of the Sentencing Commission; (6) the need to

avoid unwarranted disparity among defendants; and (7) the need to provide

restitution to victims. 18 U.S.C. § 3553(a)(1), (a)(2)(B)–(D), (a)(4)–(7). When

imposing a sentence for the violation of supervised release, the court’s goal is to

sanction “the defendant’s breach of trust,” not the defendant’s original criminal

offense conduct. U.S.S.G. § 7A n.3(b).

      Williams has not met his burden of showing that his sentence was

substantively unreasonable. The court considered Williams’s history of mental

illness and that Williams had already served time in both state and federal custody.

But in considering Williams’s “breach of trust,” id., the district court also properly

considered the Guidelines factors, including undisputed facts about Williams’s

criminal history and his long history of violating the terms of his probation. See 18

U.S.C. § 3583(e). Moreover, Williams’s argument that the time he has already

served justifies a reduced sentence is unavailing. Williams’s state sentence was for

his underlying state crime and the sentence imposed by the district is for his breach

of trust in violating the terms of his supervised release. These are separate

concerns. See U.S.S.G. § 7A n.3(b). In light of these facts, we are not convinced

that the sentence is outside the reasonable range of sentences given the facts of this

case. See Irey, 612 F.3d at 1189–90. Accordingly, we affirm.

      AFFIRMED.

                                          5